DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 October 2020, 10 April 2020, 11 March 2019, 23 August 2019 and 12 January 2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 14, 17 and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1). 
Regarding claim 1, Edren teaches a method of identifying real time predictive indicators of operational vehicle component status, the method comprising: accessing at least one record of operational component data, that includes operational values from at least one vehicle component from at least one vehicle, said operational values representative of an operational life cycle use of said at least one vehicle component, said operational values further based upon a measured component event (Edren: Col. 1 Lines 33-50; data from these and other sensors can be leveraged to track a performance of a vehicle over time to determine a state of vehicle components), accessing at least one record of management event data, said management event data containing at least one vehicle component event data point for at least one vehicle (Edren: Col. 3 Lines 2-14; receiving sensor data and determining, based at least in part on the sensor data, a fault associated with a vehicle).
Edren doesn’t explicitly teach associating said at least one record of operational component data with said at least one record of management event data. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to collect data from vehicle components throughout their operational life of new to failed in order to use vehicle sensors to monitor the vehicle components for fault detection (Edren: Col. 1 Lines 33-50).
In the following limitations, Edren teaches filtering said operational component data, deriving from said operational component data at least one signal representative of said measured component event (Edren: Col. 2 Lines 23-36; the vehicle can query one or more components of a vehicle to determine a state of each of the components; the vehicle can leverage the state of the component to diagnose a fault), and comparing filtered operational component data and at least one signal prior to said vehicle component event data point with filtered operational component data and at least one signal post said vehicle component event data point thereby identifying real time predictive indicators of operational vehicle component status for real time use in fleet management (Edren: Col. 1 Lines 45-50, 59-67; Col. 3 Lines 18-23;  the vehicle can 
Regarding claim 2, Edren teaches a method as in claim 1 wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators of life cycle status representative of at least one of a new component state, a good component state, a fair component state, a poor component state, a replace component state or a failure component state (Edren: Col. 1 Lines 45-50; vehicle can diagnose the fault based on querying one or more information sources associated with the vehicle to determine whether a defect, a failure, or other error associated with a component of a vehicle is causing the fault).
Regarding claim 3, Edren teaches a method as in claim 1, wherein accessing at least one record of operational component data comprises accessing at least one record of data representative of at least one category of fuel and air metering, emission control, ignition system control, vehicle idle speed control, transmission control, hybrid propulsions or battery, or data based upon at least one of on-board diagnostic fault codes, trouble codes, manufacturer codes, generic codes or vehicle specific codes (Edren: Col. 1 Lines 33-50; Col. 2 Lines 23-36; data from these and other sensors can be further leveraged to determine a fault associated with a vehicle; a drivetrain system of the vehicle can be associated with a drivetrain component system, a suspension system of the vehicle can be associated with a suspension component system, a braking system of the vehicle can be associated with a braking component system).
claim 7, Edren doesn’t explicitly teach wherein accessing at least one record or operational component data that includes operational values from at least one vehicle component from at least one vehicle comprises accessing a at least one record of operational component data that includes operational values from at least one vehicle component from at least one vehicle that is representative of a portion of operational values from a new component to a failed component.
However, Edren is deemed to disclose an equivalent teaching. Edren teaches a microcontroller associated with a component that outputs data indicative of a state of the component, with examples of the drivetrain component system, suspension component system, or braking component system (Edren: Col. 2 Lines 23-36). Edren uses vehicle sensors to monitor vehicle components (Edren: Col. 1 Lines 33-50). The operational life cycle of vehicle components is from a newly installed vehicle component to a faulty, need to be replaced vehicle component.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to collect data from vehicle components throughout their operational life of new to failed in order to use vehicle sensors to monitor the vehicle components for fault detection (Edren: Col. 1 Lines 33-50).
Regarding claim 14, Edren teaches a method as in claim 1, wherein accessing at least one record of management event data comprises accessing at least one record of at least one of component maintenance indication, component repair indication, component failure indication or component replacement indication (Edren: Col. 2 Lines 23-36; component system can correspond to a microcontroller associated with a 
Regarding claim 17, Edren teaches a method as in claim 1, wherein deriving from said operational component data at least one signal comprises deriving from said operational component data at least one signal that is determined when: a single data point from said operational values is above an upper control limit or below a lower control limit, a series of eight consecutive data points from said operational values are between a mean value and an upper control limit or between said mean value and a lower control limit, a series of four out of five consecutive data points from said operational values are between a mean value and greater than plus one sigma or between said mean value and greater than minus one standard deviation, or a series of two out of three consecutive data points from said operational values are between a mean value and greater than plus two sigma or said mean value and greater than minus two standard deviation (Edren: Col. 3 Line 65 - Col. 4 Line 3; optional language: if the differential meets the threshold, the operation can determine a fault).
Regarding claim 144, Edren teaches a system configured to identify parameters indicative of a vehicle component status, the system comprising: a telematics hardware device including a processor, memory, firmware and communications capability, and a remote device including a processor, memory, software and communications capability (Edren: Col. 26 Lines 41-48; Col. 26 Lines 50-54; Col. 27 Line 4-15; inter-communicate and exchange information with one another via communication pathways between them using interprocess communication pathways; examples of such nodes that can be used with the embodiments include computers such as personal computers, workstations, , said telematics hardware device configured to monitor at least one vehicle component from at least on vehicle and log operational component data of said at least one vehicle component (Edren: Col. 26 Lines 41-48; Col. 27 Line 4-15; Col. 29 Lines 39-43; Col. 31 Lines 23-39; telecommunications-oriented view, the network can be described as a set of hardware nodes interconnected by a communications facility, with one or more processes (hardware, software, or a combination thereof); one or more computer readable storage media communicatively coupled to the one or more processors and storing instructions that are executable by the one or more processors to: receive sensor data from one or more sensors associated with a vehicle), said telematics hardware device further configured to communicate a log of operational component data to the remote device (Edren: Col. 29 Lines 39-43; Col. 31 Lines 23-39; tasks are performed by remote processing devices that are linked through a network; receive sensor data from one or more sensors associated with a vehicle), said remote device configured to access at least one record of operational component data (Edren: Col. 29 Lines 39-43; Col. 31 Lines 23-39; tasks are performed by remote processing devices that are linked through a network; receive sensor data from one or more sensors associated with a vehicle).
Edren doesn’t explicitly teach said operational values representative of an operational life cycle use of said at least one vehicle component.
However, Edren is deemed to disclose an equivalent teaching. Edren uses vehicle sensors to monitor vehicle components (Edren: Col. 1 Lines 33-50). The 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to collect data from vehicle components throughout their operational life of new to failed in order to use vehicle sensors to monitor the vehicle components for fault detection (Edren: Col. 1 Lines 33-50).
In the following limitation, Edren teaches said remote device configured to filter said operational component data and derive from said operational component data at least one signal representative of said measured component event (Edren: Col. 2 Lines 23-36; the vehicle can query one or more components of a vehicle to determine a state of each of the components; the vehicle can leverage the state of the component to diagnose a fault), and said remote device configured to compare filtered operational component data and at least one signal prior to said vehicle component event data point with filtered operational component data and at least one signal post said vehicle component event data point, thereby identifying real time predictive indicators of operational vehicle component status for real time use in fleet management (Edren: Col. 1 Lines 45-50, 59-67; Col. 3 Lines 18-23;  the vehicle can diagnose the fault based on querying one or more information sources associated with the vehicle to determine whether a defect, a failure, or other error associated with a component; determining a fault based on a performance of the vehicle as compared to aggregated data of a fleet of vehicles).


Claims 8, 134 and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Lewis et al. (US Publication 2018/0047223 A1). 
Regarding claim 8, Edren doesn’t explicitly teach wherein accessing at least one record of operational component data that includes operational values from at least one vehicle component from at least one vehicle based upon a measured component event comprises accessing at least one record of operational component data that includes operational values from at least one vehicle component from at least one vehicle based upon an event that provides a high operational load within the limits of said at least one vehicle component.
However Lewis, in the same field of endeavor, teaches wherein accessing at least one record of operational component data that includes operational values from at least one vehicle component from at least one vehicle based upon a measured component event comprises accessing at least one record of operational component data that includes operational values from at least one vehicle component from at least one vehicle based upon an event that provides a high operational load within the limits of said at least one vehicle component (Lewis: Para. 0080, 0153; received PID data values within the baseline ranges and determine the maximum and minimum data values for each PID for each set of vehicles identifiable by particular vehicle identifying information; first operating state can comprise a first engine revolutions per minute value, a first engine load value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Lewis’s lower and upper baselines based on 
Regarding claim 134, Edren doesn’t explicitly teach a monitoring indicator framework including a lower control limit, an upper control limit, plus one standard deviation, plus two standard deviation, a mean value, minus one standard deviation and minus two standard deviation derived from said operational component data.
However Lewis, in the same field of endeavor, teaches a monitoring indicator framework including a lower control limit, an upper control limit, plus one standard deviation, plus two standard deviation, a mean value, minus one standard deviation and minus two standard deviation derived from said operational component data (Lewis: Para. 0080-0081, 0084, 0145; first baseline range for the PID to be a mean maximum PID data value plus X standard deviations of the mean maximum PID data value and a mean minimum PID data value minus X standard deviations of the mean minimum PID data value; determine the second baseline range for the PID to be a mean maximum PID data value plus X-1 standard deviations of the mean maximum PID data value and a mean minimum PID data value minus X-1 standard deviations of the mean minimum PID data value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Lewis’s lower and upper baselines based on the mean and either one or two standard deviations (Lewis: Para. 0080-0081, 0084, 0145) into Edren’s fault diagnostics in order to monitor the vehicle components with lower and upper control limits based on the mean and standard deviations.
claim 144, Edren doesn’t explicitly teach wherein said measured component event is an event that provides a high operational load within the limits of said at least one vehicle component.
However Lewis, in the same field of endeavor, teaches wherein said measured component event is an event that provides a high operational load within the limits of said at least one vehicle component (Lewis: Para. 0080, 0153; received PID data values within the baseline ranges and determine the maximum and minimum data values for each PID for each set of vehicles identifiable by particular vehicle identifying information; first operating state can comprise a first engine revolutions per minute value, a first engine load value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Lewis’s lower and upper baselines based on the mean and either one or two standard deviations (Lewis: Para. 0080-0081, 0084, 0145) into Edren’s fault diagnostics in order to monitor the vehicle components with lower and upper control limits based on the mean and standard deviations.


Claims 15, 135-142 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Ghimire et al. (US Publication 2012/0277949 A1). 
Regarding claim 15, Edren doesn’t explicitly teach wherein said filtering determines a moving average or a running average of said operational values.
wherein said filtering determines a moving average or a running average of said operational values (Ghimire: Para. 0092; preprocessing by the DPA may involve simple as well as moderately complex operations such as moving average computation).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) into Edren’s data based fault diagnostics order to indicate the status of the vehicle component based on real time predictive indicators.
Regarding claim 135, Edren doesn’t explicitly teach wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is replace when said real time predictive indicators are at least one of: a moving average of said operational component data decreasing from a mean value to minus one standard deviation, a moving average of said operational component data decreasing from minus one standard deviation to minus two standard deviation, a moving average that reaches minus two standard deviation, and a moving average rising from minus one standard deviation to above plus one standard deviation followed by a moving average between plus one standard deviation and plus two standard deviation (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
wherein said filtering determines a moving average or a running average of said operational values (Ghimire: Para. 0092; preprocessing by the DPA may involve simple as well as moderately complex operations such as moving average computation).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) into Edren’s data based fault diagnostics order to indicate the status of the vehicle component based on real time predictive indicators.
Regarding claim 136, Edren doesn’t explicitly teach wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is new when said real time predictive indicators are a moving average between plus one standard deviation and plus two standard deviation.
However Ghimire, in the same field of endeavor, teaches wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is new when said real time predictive indicators are a moving average between plus one standard deviation and plus two standard deviation.
 Ghimire preprocesses the data with a moving average computation (Ghimire: Para. 0092). Ghimire describes a best prediction method that uses a root mean squared error between actual and the model data in order to determine the brake degradation. The comparison of normal and faulty behavior models to pinpoint the source of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) into Edren’s data based fault diagnostics order to indicate the status of the vehicle component based on real time predictive indicators.
Regarding claim 137, Edren doesn’t explicitly teach wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is good when said real time predictive indicators are a moving average between plus one standard deviation and minus two standard deviation. 
However Ghimire, in the same field of endeavor, teaches wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is good when said real time predictive indicators are a moving average between plus one standard deviation and minus two standard deviation. (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).

Regarding claim 138, Edren doesn’t explicitly teach wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is fair when said real time predictive indicators are a moving average at or below minus two standard deviation.
However Ghimire, in the same field of endeavor, teaches wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is fair when said real time predictive indicators are a moving average at or below minus two standard deviation (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) into Edren’s data based fault diagnostics order to indicate the status of the vehicle component based on real time predictive indicators.
claim 139, Edren doesn’t explicitly teach wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is poor when said real time predictive indicators are at least one signal at or below a lower control limit.
However Ghimire, in the same field of endeavor, teaches wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is poor when said real time predictive indicators are at least one signal at or below a lower control limit (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) into Edren’s data based fault diagnostics order to indicate the status of the vehicle component based on real time predictive indicators.
Regarding claim 140, Edren doesn’t explicitly teach wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is new and identifying real time predictive indicators includes identifying a plurality of signals above and below a moving average, wherein said plurality of signals are further above a mean value and below an upper control limit.
wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is new and identifying real time predictive indicators includes identifying a plurality of signals above and below a moving average, wherein said plurality of signals are further above a mean value and below an upper control limit (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) into Edren’s data based fault diagnostics order to indicate the status of the vehicle component based on real time predictive indicators.
Regarding claim 141, Edren doesn’t explicitly teach wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is good and identifying real time predictive indicators includes identifying a plurality of signals above a moving average and below plus one standard deviation.
However Ghimire, in the same field of endeavor, teaches wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is good and identifying real time predictive indicators includes identifying a plurality of signals above a moving average and below plus one standard deviation (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) into Edren’s data based fault diagnostics order to indicate the status of the vehicle component based on real time predictive indicators.
Regarding claim 142, Edren doesn’t explicitly teach wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is fair and identifying real time predictive indicators includes identifying a plurality of signals on either side of decreasing moving average.
However Ghimire, in the same field of endeavor, teaches wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is fair and identifying real time predictive indicators includes identifying a plurality of signals on either side of decreasing moving average (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root .


Claim 143 is rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Saylor et al. (US Publication 2019/0080531 A1). 
Regarding claim 143, Edren doesn’t explicitly teach wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is poor and identifying real time predictive indicators includes identifying a plurality of signals below a lower control limit.
However Saylor, in the same field of endeavor, teaches wherein identifying real time predictive indicators of operational vehicle component status comprises identifying real time predictive indicators indicating that the status of the vehicle component is poor and identifying real time predictive indicators includes identifying a plurality of signals below a lower control limit.
Saylor sets predetermined thresholds that indicate a service or replacement condition of a suspension component. Saylor states that a single event higher than the threshold may not indicate that service or replacement is needed therefore a single event followed by a group of events below the threshold does not trigger the notification of a system fault, instead a group of consecutive events below the threshold triggers a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Saylor’s multiple events outside a threshold triggering a replacement notification (Saylor: Para. 0051) into Edren’s vehicle component fault detection in order for multiple events to be required in order to indicate a poor vehicle component status.


Claim 146-150 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Barfield et al. (US Publication 2016/0349330 A1). 
Regarding claim 146, Edren doesn’t explicitly teach wherein said measured component event is a cranking event for said at least one vehicle.
 However Barfield, in the same field of endeavor, teaches wherein said measured component event is a cranking event for said at least one vehicle (Barfield: Para. 0047, 0067; processing the collected information into a data set for determining vehicle battery health; a mean voltage of an alternator of the vehicle, and a number of days until cranking failure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Barfield’s rolling average of battery voltages in 
Regarding claim 147, Edren doesn’t explicitly teach wherein said cranking event is detected by sensing a voltage decrease over time followed by an indication of engine RPM or vehicle speed.
However Barfield, in the same field of endeavor, teaches wherein said cranking event is detected by sensing a voltage decrease over time followed by an indication of engine RPM or vehicle speed (Barfield: Para. 0039, 0047, 0067; make determinations based on a comparison of the collected information and pre-selected thresholds; time based changes in voltage or current while the vehicle is off, voltage or current readings while the vehicle is on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Barfield’s rolling average of battery voltages in order to predict a cranking event (Barfield: Para. 0039, 0047, 0057, 0067) into Edren’s vehicle fault diagnostics order to detect a cranking event.
Regarding claim 148, Edren doesn’t explicitly teach wherein a detected cranking event causes at least one record of operational component data to be created in the form of a series of battery voltages.
However Barfield, in the same field of endeavor, teaches wherein a detected cranking event causes at least one record of operational component data to be created in the form of a series of battery voltages (Barfield: Para. 0047, 0067; an ohmic measurement mean over 7 days, an ohmic measurement mean over 30 days, an ohmic measurement slope over 7 days, a maximum and a minimum temperature of, or near, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Barfield’s rolling average of battery voltages in order to predict a cranking event (Barfield: Para. 0039, 0047, 0057, 0067) into Edren’s vehicle fault diagnostics order to detect a cranking event.
Regarding claim 149, Edren doesn’t explicitly teach wherein said series of battery voltages include values indicative of ignition on, starter motor cranking, battery charging and battery recovery.
However Barfield, in the same field of endeavor, teaches wherein said series of battery voltages include values indicative of ignition on, starter motor cranking, battery charging and battery recovery (Barfield: Para. 0047, 0067; an ohmic measurement mean over 7 days, an ohmic measurement mean over 30 days, an ohmic measurement slope over 7 days, a maximum and a minimum temperature of, or near, the battery over 30 days, an average trip duration, a median latitude, a media longitude, a mean voltage of an alternator of the vehicle, and a number of days until cranking failure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Barfield’s rolling average of battery voltages in order to predict a cranking event (Barfield: Para. 0039, 0047, 0057, 0067) into Edren’s vehicle fault diagnostics order to detect a cranking event.
claim 150, Edren doesn’t explicitly teach wherein said cranking event produces lower voltages thereby increasing a number of signals for said measured component event.
However Barfield, in the same field of endeavor, teaches wherein said cranking event produces lower voltages thereby increasing a number of signals for said measured component event.
Barfield captures the time based changes in voltage and current for the vehicle battery which leads to the statistical operation on battery voltage or current readings (Barfield: Para. 0039). The measured data is used to determine the vehicle battery health by detecting anomalies through a comparison of collected data and pre-selected thresholds (Barfield: Para. 0047). This allows the system to identify analogous data set corresponding to future battery performance such as number of days until a cranking failure (Barfield: Para. 0057, 0067).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Barfield’s rolling average of battery voltages in order to predict a cranking event (Barfield: Para. 0039, 0047, 0057, 0067) into Edren’s vehicle fault diagnostics order to detect a cranking event.


Claim 151 is rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Merg et al. (US Publication 2017/0372532 A1). 
claim 151, Edren doesn’t explicitly teach a monitoring indicator framework including a gauge configured to identify said real time predictive indicators of operational vehicle component status.
However Merg, in the same field of endeavor, teaches a monitoring indicator framework including a gauge configured to identify said real time predictive indicators of operational vehicle component status (Merg: Para. 0139, 0224; displaying a DUI  including a measurement tool selection list, and a measurement tool selection for a "fuel pressure gauge" selection).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) into Edren’s fault diagnostic system order to have a monitoring indicator of detected faults to includes a gauge to give a real time indicator of vehicle component status.


Claim 152 is rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Merg et al. (US Publication 2017/0372532 A1) and in further view of Lewis et al. (US Publication 2018/0047223 A1). 
Regarding claim 152, Edren and Merg don’t explicitly teach wherein said monitoring indicator framework comprises a lower control limit, an upper control limit, plus one standard deviation, plus two standard deviation, a mean value, minus one standard deviation and minus two standard deviation derived from said operational component data.
wherein said monitoring indicator framework comprises a lower control limit, an upper control limit, plus one standard deviation, plus two standard deviation, a mean value, minus one standard deviation and minus two standard deviation derived from said operational component data (Lewis: Para. 0080-0081, 0084, 0145; first baseline range for the PID to be a mean maximum PID data value plus X standard deviations of the mean maximum PID data value and a mean minimum PID data value minus X standard deviations of the mean minimum PID data value; determine the second baseline range for the PID to be a mean maximum PID data value plus X-1 standard deviations of the mean maximum PID data value and a mean minimum PID data value minus X-1 standard deviations of the mean minimum PID data value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Lewis’s lower and upper baselines based on the mean and either one or two standard deviations (Lewis: Para. 0080-0081, 0084, 0145) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system in order to monitor the vehicle components with lower and upper control limits based on the mean and standard deviations.





Claim 153-158 is rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Merg et al. (US Publication 2017/0372532 A1) and in further view of Chinnadurai et al. (US Publication 2010/0324376 A1). 
Regarding claim 153, Edren and Merg don’t explicitly teach wherein said monitoring indicator framework includes a second zone, said second zone representative of a good component state wherein said at least one signal includes a mix of signal values that are disposed between a mean value and an upper control limit value.
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a second zone, said second zone representative of a good component state wherein said at least one signal includes a mix of signal values that are disposed between a mean value and an upper control limit value (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example, "OK -lower-limit").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chinnadurai’s various levels of parameter ranges for compiled fault diagnostic data (Chinnadurai: Para. 0005, 0086) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system order to create zones indicating the state of health for the vehicle component.
claim 154, Edren and Merg don’t explicitly teach wherein said monitoring indicator framework includes a second zone, said second zone representative of a good component state wherein said at least one signal includes a mix of signal values that are disposed between a mean value and an upper control limit value.
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a second zone, said second zone representative of a good component state wherein said at least one signal includes a mix of signal values that are disposed between a mean value and an upper control limit value (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example, "OK -lower-limit").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chinnadurai’s various levels of parameter ranges for compiled fault diagnostic data (Chinnadurai: Para. 0005, 0086) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system order to create zones indicating the state of health for the vehicle component.
Regarding claim 155, Edren and Merg don’t explicitly teach wherein said monitoring indicator framework includes a third zone, said third zone representative of a fair component state wherein said at least one signal includes a first signal values disposed above and below a mean value, second signal values disposed below said mean value and above a lower control limit, and third signal values disposed below the lower control limit.
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a third zone, said third zone representative of a fair component state wherein said at least one signal includes a first signal values disposed above and below a mean value, second signal values disposed below said mean value and above a lower control limit, and third signal values disposed below the lower control limit (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example,  "OK-upper-limit").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chinnadurai’s various levels of parameter ranges for compiled fault diagnostic data (Chinnadurai: Para. 0005, 0086) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system order to create zones indicating the state of health for the vehicle component.
Regarding claim 156, Edren and Merg don’t explicitly teach wherein said monitoring indicator framework includes a fourth zone, said fourth zone representative of a poor component state wherein said at least one signal includes a mix of signal values disposed between a mean value and a lower control limit.
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a fourth zone, said fourth zone representative of a poor component state wherein said at least one signal includes a mix of signal values disposed between a mean value and a lower control limit (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example, "warning").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chinnadurai’s various levels of parameter ranges for compiled fault diagnostic data (Chinnadurai: Para. 0005, 0086) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system order to create zones indicating the state of health for the vehicle component.
Regarding claim 157, Edren and Merg don’t explicitly teach wherein said monitoring indicator framework includes a fifth zone, said fifth zone representative of a failed component state wherein said at least one signal include signal values disposed below a lower control limit (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example, "danger").
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a fifth zone, said fifth zone representative of a failed component state wherein said at least one signal include signal values disposed below a lower control limit (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example, "danger").

Regarding claim 158, Edren and Merg don’t explicitly teach wherein said monitoring indicator framework includes a sixth zone representative of a new component state wherein said at least one signal includes a mix of signal values disposed between a mean value and upper control limit.
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a sixth zone representative of a new component state wherein said at least one signal includes a mix of signal values disposed between a mean value and upper control limit.
 Chinnadurai collects and analyzes data to diagnose operational or vehicle component failures (Chinnadurai: Para. 0002). Chinnadurai sets typical ranges for operating parameter measurements from historical data samples. The level created are at least ideal, OK-lower-limit, OK-upper-limit, warning, and danger (Chinnadurai: Para. 0086). It would be obvious to add a sixth zone representing a new component state. Chinnadurai does create levels that contain the full level of operation from ideal to danger with the indication of more potential level that could be created. It would be obvious to one of ordinary skill in the art to duplicate the levels because the addition of a new component state as a defined level does not created unexpected results (MPEP 2144.04). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663